  Case 1:20-cv-03319-DKC Document 3 Filed 11/16/20 Page 1 of 5




SHARON PENSM1TH                                •       IN THE
775 Bon Haven Drive
Annapolis, Maryland 21401                      •       CIRCUIT COURT

          Plaintiff                            •       OF MARYLAND

v.                                             •       FOR

                                               •       ANNE ARUNDEL COUNTY

                                               •       Case No.: C-09,-                  661735
Maryland CVS Pharmacy,L.L.C.
To be Served on Resident Agent,
THE CORPORATION TRUST,INC.
2401 York Road,Suite 201
Lutherville, Maryland 21093-2264

          Defendant




                                       .COMPLAINT

      Plaintiff, Sharyn Pensmith, by and through her counsel, Susan C. Trimble,and The

Law Office ofSusan C. Trimble, LLC,sues Defendant, Maryland CVS Pharmacy L.L.C.,

and in support thereof states as follows in support ofthis lawsuit:

 I.       That the Plaintiff, Sharyn Pensmith, is an adult citizen in the State of Maryland

and a resident of Anne Arundel County.

‘2.       The Defendant, Maryland CVS Pharmacy L.L.C., hereinafter referred to as

"Defendant," or"CVS" is a company doing business in Maryland, which owned and/or

managed the premises located at: 2601 Riva Road, Annapolis, Maryland, in the county

of Anne Arundel. The Defendant carries on a regular business and habitually engages in

a vocation in that County.

3.        The Defendant CVS operates a pharmacy on the premises.
 Case 1:20-cv-03319-DKC Document 3 Filed 11/16/20 Page 2 of 5




                                          FACTS

4. •     On or about April 20,2019,Plaintiff, Sharyn Pensmith,age 74, walked through

the parking lot toward the front entrance ofthe CVS store located at 2601 Riva Road,

Annapolis, MD,in the County of Anne Arundel, State of Maryland, when she fell

forward onto the sidewalk surrounding the outside ofthe store, onto her head and her

side, causing serious and permanent injury to Plaintiff. Ms. Pensmith had been on the

premises to purchase products at CVS.

                                             COUNT I

                            NEGLIGENCE OF THE DEFENDANT

       2. The Plaintiff incorporates herein by reference hereto the allegations of

paragraph one above as if more fully set forth herein at length.

       3. The Defendant had a duty to the Plaintiffto provide a safe and level parking lot

and sidewalk, free from hazards which were recognized or should have been recognized

by Defendant, as causing or likely to cause serious physical harm.

       4. The aforesaid incident occurred as a result ofand was proximately caused by

the careless, negligent, grossly careless, and reckless conduct ofthe Defendant, which

consisted inter alia ofthe following particulars:

            a. Failing to properly supervise,examine and correct any problems in the

                common areas in question so as to furnish to the Plaintiff, Sharyn

                Pensmith, a safe and level parking lot and sidewalk, free from hazards

                which were recognized or should have been recognized by Defendant,as

                causing or likely to cause the serious physical harm to the Plaintiff, Sharyn

                Pensmith, and others;
Case 1:20-cv-03319-DKC Document 3 Filed 11/16/20 Page 3 of 5




        b. Failing to maintain the above parking lot and sidewalk in a safe condition

            to ensure that the Plaintiff would not be caused to trip and fall as a result

            ofthe uneven pavement that existed and which was known to or should

            have been known to the Defendant;

        c. Negligently failing to section offthe hazardous surface area;(c)failing to

            post any type ofany type ofsignage warning the public ofthe uneven

            surface area or warning them to use caution;

        d. Failing to provide a hand rail beside the uneven surfaces to assist the

            Plaintiff or the public in navigating the uneven surface area;

        e. Failing to maintain the premises owned by the Defendant in good and safe

            condition for the Plaintiff and others;

        f. Failing otherwise to comply with the applicable laws and regulations of

            the State ofMaryland and the applicable Federal laws and regulations;

        g. Otherwise failing to exercise the degree of care required under the

            circumstances; and

        h. Allowing the ramp and its uneven surface to be built on Defendant's

            premises when the ramp itselfserves no private or public purpose and

            therefore created an unnecessary obstacle to the public and to its invitees;

        i. Otherwise being negligent, careless and reckless.

 5. Solely as a result ofthe injuries aforementioned, the Plaintiff has incurred

    damages, including:
Case 1:20-cv-03319-DKC Document 3 Filed 11/16/20 Page 4 of 5




        a. Medical expenses and requisite care for her injuries and will in the future

              continue to incur such bills;

        b. Significant lost wages and will in the future continue to incur such losses;

        c. She has, may,and probably will for an indefinite time in the future suffer

              great pain, inconvenience, embarrassment,and mental anguish;

        d. She has, may,and probably will for an indefinite time in the future be

              deprived ofordinary pleasures of life, loss of well-being, and equanimity;

              and

        e. Dental and arm fractures; facial scarring, as well as permanent damage

              and

        f. Her overall health, strength, and vitality have been greatly impaired.

 6. As a result ofthe aforesaid conduct and breach ofcare ofthe Defendant, the

    Plaintiff sustained the injuries, losses, and damages which were more fully

    described above, without any negligence ofthe Plaintiff contributing thereto.

 7. That all ofPlaintiffs injuries, losses and damages, past, present and prospective,

    are due solely to and by reason ofthe negligence, carelessness and recklessness of

    Defendant with no lack ofdue care or negligence on the part ofPlaintiff

    contributing thereto directly or indirectly.

 8. At all times relevant hereto Plaintiff was alert and exercising due care for her own

    safety.      •
 Case 1:20-cv-03319-DKC Document 3 Filed 11/16/20 Page 5 of 5




WHEREFORE:Plaintiffdemandsjudgment against Defendant ofan amount greater than

$75,000.00 to be determined at trial, plus costs, pre-judgment interest, post-judgment

interest, and for any further reliefthat this Honorable Court deems appropriate.


                       PRAYER FOR JURY TRIAL


The Plaintiff hereby prays a trial by jury.


                                              Respectfully submitted,




                                              SUSAN C.TRIMBLE
                                              The Law Office of Susan C. Trimble, LLC
                                              P.O. Box 4425
                                              Annapolis, Maryland 21403
                                              Attorney for Plaintiff
